Title: To George Washington from John Jay, 9 July 1779
From: Jay, John
To: Washington, George


        
          Sir
          Philadelphia 9th July 1779
        
        I have been honored with your Excellency’s favors of the 27th Ult. & 1st Inst. They were committed. Peter Wickoff Esqr. has been appointed Cloathier General, and will I hope soon enter on the Execution of that Office.
        Herewith enclosed is a Copy of a Letter from Governor Rutledge to the Delegates of South Carolina of the 9th Ult.—of one from

General Lincoln to Congress of the 4th Ult.—And of an Act of Congress of the 6th Inst. making further Provision for Sub & Brigade Inspectors. I have the Honor to be with the greatest Respect & Esteem Your Excellencys most obedt Servant
        
          John Jay Presidt
        
      